Title: To George Washington from Major General Nathanael Greene, 8 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir.
            Morristown. March 8th 1780.
          
          I have never had any general, or particular order from your Excellency for providing in the Quarter Master’s Department for the ensuing campaign; either with respect to the number of Troops to be provided for, or the places where they are to be employed. Is it not necessary for me to have your Excellency’s order on the subject that the provision may in some sort corrispond with the demand; and that whatever supplies are provided, they may be directed at such time and places as the service may require?
          Whatever instructions you may think proper to give on this head, shall be carried into execution as far as the miserable state of our finance will admit. I am, with great respect Your Excellency’s Most obedient Humble Servant.
          
            Nath. Greene Q.M.G.
          
        